Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on July 01, 2022. Claims 1-3 and 6-15 were pending in the Application. Claims 1 and 14-15 are amended. No new claims have been added. No new claims have been canceled. Claims 1, 14, and 15 are the independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Thus Claims 1-3 and 6-15 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Not Positively Recited, for paragraph 10 of the Non-Final Rejection Office Action dated April 04, 2022, Applicant has made no argument and has not adequately amended to render the Claim Interpretation, Not Positively Recited, moot. Therefore, Examiner does not hereby rescind the Claim Interpretation, Not Positively Recited, for claim 6 in paragraph 10, but does rescind the Claim Interpretation, Not Positively Recited, for claims 8 and 11, for paragraph 10 of the Non-Final Rejection Office Action dated April 04, 2022.
In the context of 35 U.S.C. § 101, Applicant believes the claimed invention is in accordance with 35 U.S.C. § 101 and incorporates the 35 U.S.C. § 101 remarks made in the Response After Final dated 12-09-2021. Without acquiescing to the substance of rejection and solely to advance prosecution, Applicant has amended claims 1 and 14 as requested by the Examiner and respectfully requests the withdrawal of the rejection. Since claims 2, 3, and 6-13 depend from claim 1, they are directed to patent eligible subject matter at least by virtue of their dependency. Claim 15, while different in scope from claim 1 and claim 14, recites similar or analogous limitations to those discussed above with respect to claim 1 and claim 14 and is directed to patent eligible subject matter at least for similar or analogous reasons.
Examiner has considered these arguments and is not persuaded. Examiner maintains that the currently amended claims 1, as well as the currently amended claims 14 and 15, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in the Non-Final Rejection Office Action dated April 04, 2022, paragraphs 14-20, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “payment processing and settlement” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” 
Examiner notes that claim 1 recites “[AltContent: connector][AltContent: connector]receiving, …, customer information of a customer, wherein the customer information includes at least one of the customer's identification information and first biometric information associated with the customer; acquiring, …, purchase information from a plurality of stores, wherein the purchase information includes billing information and second biometric information; verifying, …, the second biometric information included in the purchase information against the first biometric information associated with the customer; storing, …, the customer information and the billing information of each of the plurality of stores in association with each other based on a result of the verification; receiving, …, a settlement request including the customer information, the settlement request being input by the customer; calculating, …, a total billed amount, in response to receipt of the settlement request, by adding together billed amounts being indicated by the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request; determining, …, a billing content, based on the calculated total billed amount; and performing settlement processing, …, based on the billing content” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “at least one processor”, “a storage unit”, “at least one memory”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “payment processing and settlement.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “payment processing and settlement” using computer technology (e.g., “at least one processor”, “a storage unit”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)).
Finally, Examiner notes that the dependent claims do include an additional element “a biometric sensor” that is not sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “payment processing and settlement” (e.g., “at least one processor”, “a storage unit”). Therefore, the use of this additional element does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-3 and 6-15 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), New Matter Situations, for paragraphs 22-26 of the Non-Final Rejection Office Action dated April 04, 2022, Applicant argues that the written description requirement is satisfied because the specification describes the claim limitations in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. For example, the specification describes that "[w]hen information of a necessary item for predetermined initial registration is available in various pieces of information acquired from the operation device, the initial registration unit 11 issues customer identification information in association with a customer." See the application as filed at [0066]. "The billing information registration unit 12 may perform biometric authentication using biometric information, may perform password authentication using customer identification information and a password, and may perform other authentication. See Id. at [0075]. 
Furthermore, the Examiner contends that the specification does not provide support for the limitation "billing information and second biometric information". In particular, the Office Action states that "no support can be found in the specification for the claim limitation as Examiner is unable to find any recitation of 'billing information and first biometric information' in the specification." Applicant respectfully disagrees.
Applicant submits that the specification provides sufficient support for the limitation. For example, the specification describes that "the billing information registration unit 12 of the processing device 10 performs authentication processing using customer information included in the purchase information acquired in Sl02. The billing information registration unit 12 may perform biometric authentication using biometric information, may perform password authentication using customer identification information and a password, and may perform other authentication. See Id. at [0075]. "The authentication information may biometric information about a customer. Examples of the biometric information include facial information (such as a facial image data and a feature amount extracted from a facial image data),fingerprint information (such as a fingerprint image data and a feature amount extracted from a fingerprint image data), voice information (such as a voiceprint data and a feature amount extracted from voice data), iris information (such as an iris image data and a feature amount extracted from an iris image data), and ear information (information indicating an acoustic characteristic of an ear hole), which is not limited thereto. The biometric information is acquired by a biometric sensor (such as a camera, finger print sensor, or microphone). See Id. at [0062].
Examiner has considered these arguments and is not persuaded. Examiner notes that Applicant cited, [0062] and [0075], which are silent, as well as the rest of the specification, to “first biometric information” and “second biometric information” being acquired and included as part of the billing information. Additionally, similar language is recited in claims 14 and 15. Therefore, these are issues of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP § 608.04(a)).
Specification, [0136], [0138], [0140]-[0142], [0145], [0190], and [0192]-[0195], is silent to “first group identification information”, “second group identification”, and “first and second group identification” coinciding or not coinciding. Therefore, these are issues of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP § 608.04(a)).
 Examiner does not hereby rescind the rejections of 35 U.S.C. § 112(a), New Matter Situations, for paragraphs 22-26 of the Non-Final Rejection Office Action dated April 04, 2022.
In the context of 35 U.S.C. § 112(a), Written Description, for paragraphs 28-33 of the Non-Final Rejection Office Action dated April 04, 2022, Applicant argues that the specification provides sufficient support for the limitations. 
Examiner has considered this argument and is not persuaded. Examiner notes that the claim language for the cited claims 2-3, 9-10, 12-13, and 15 do not provide details on how each functional limitation in each of the cited claims comprises sufficient details so that one of ordinary skill in the art would understand how the inventor intends each functional limitation in the cited claims to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Examiner does not hereby rescind the rejections of 35 U.S.C. § 112(a), Written Description, for paragraphs 28-33 of the Non-Final Rejection Office Action dated April 04, 2022.
In the context of 35 U.S.C. § 103, Applicant submits that claim 1 is patentable over Hanna and Grassadonia. For example, claim 1 recites, in part, calculating, by the at least one processor, a total billed amount, in response to receipt of the settlement request, by adding together billed amounts being indicated by the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request.
Applicant further submits that the cited portion of Hanna discloses "perform[ing] ... between multiple serial transactions or across a network of transactions", but fails to discuss acquiring billing information of each of a plurality of stores. Furthermore, the cited portions of Grassadonia are silent on a plurality of stores. Therefore, neither Hanna nor Grassadonia disclose, calculating, by the at least one processor, a total billed amount, in response to receipt of the settlement request, by adding together billed amounts being indicated by the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request. 
Therefore, the cited references including Hanna and Grassadonia, either alone or in combination, do not teach or suggest all the features of claim 1. Accordingly, Applicant respectfully submits that claim 1 is patentable over the cited references. Independent claims 14 and 15 recite subject matter that is similar or analogous to that of claim 1 and are therefore patentable for at least similar or analogous reasons. Claims 6-8 depend from claim 1 and are therefore patentable over Hanna and Grassadonia at least by virtue of their dependency. 
Claims 2-3 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Hanna and Grassadonia, and further in view of U.S. Patent Publication No. 2004/0078328 to Talbert ("Talbert"). Claims 2 and 3 depend from claim 1 which is patentable over Hanna and Grassadonia as discussed above. Talbert fails to cure, and the Office Action does not allege that it cures, the above deficiencies of Hanna and Grassadonia. Therefore, claims 2 and 3 are patentable over Hanna, Grassadonia, and Talbert.
Claims 9-13 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Hanna and Grassadonia, and further in view of U.S. Patent Publication No. 2004/0059671 to Nozaki ("Nozaki"). Claims 9-13 depend from claim 1 which is patentable over Hanna and Grassadonia as discussed above. Nozaki fails to cure, and the Office Action does not allege that it cures, the above deficiencies of Hanna and Grassadonia. Therefore, claims 9-13 are patentable over Hanna, Grassadonia, and Nozaki.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 14 and 15, are not patentable. Amended claim 1, as well as amended claims 14 and 15, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Hopkins (US 8249961 B1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 14 and 15.  
Therefore, the amended claim 1, and similarly amended claims 14 and 15, stand rejected under 35 U.S.C. § 103. Claims 2-3 and 6-13, which depend on claim 1, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding claim 15, Examiner notes that the following limitation: “A non-transitory computer-readable storage medium storing … a computer to execute …” is an intended use of “a computer” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Optional Language
Claim 2 recites the limitation: “determining whether a total of unsettled billed amounts is equal to or less than the temporary settlement upper limit amount.” Therefore, it is not clear what happens when the limitation does not necessarily occur in the case “a total of unsettled billed amounts is not equal or less than the temporary settlement upper limit amount.”  See MPEP 2013 (I) (C).
Claim 11 recites the limitation: “performing the settlement processing … when a settlement period lapses without the settlement request being acquired.” Therefore, “performing the settlement processing” does not necessarily occur in the case “a settlement period does not lapse without the settlement request being acquired.”  See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.













Claims 1-3 and 6-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 6-13 are directed to “a processing method;” claim 14 is directed to “a settlement system;” and claim 15 is directed to “a non-transitory computer-readable storage medium.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-3 and 6-15 are directed to the abstract idea of “payment processing and settlement” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “acquiring purchase information from a plurality of  stores and customer information; storing, …, the customer information and a billed amount of each of the plurality of stores in association with each other; receiving a settlement request including the customer information; calculating a total billed amount based on the billed amount of each of the plurality of stores stored in association with the customer information included in the settlement request; determining a billing content, based on the calculated total billed amount; and performing settlement processing, based on the billing content.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one memory”, “at least one processor”, “processing device”, “a storage unit”, “a biometric sensor”, and “a non-transitory computer readable storage medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “payment processing and settlement.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “payment processing and settlement” using computer technology (e.g., “processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-3 and 6-13 which depend from claim 1, do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “payment processing and settlement” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-3 and 6-13 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “payment processing and settlement.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “payment processing and settlement.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-3 and 6-15 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-3, 9-13, and 15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written Description
Claim 2 recites “The processing method according to claim 1, …: acquiring determination material …; determining a temporary …; associating the temporary…; storing the temporary …; and determining whether a total …” However, the claim language and specification do not provide details on what the limitations, “acquiring, determining, associating, storing, and determining” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “acquiring, determining, associating, storing, and determining” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 3 recites “The processing method according to claim 2, comprising: … information indicating a travel content …” However, the claim language and specification do not provide details on what the limitation, “information indicating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “acquiring” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 9 recites “The processing method according to claim 1, wherein acquiring the purchase information …; storing the billed amount …; and determining, as the billing content, …” However, the claim language and specification do not provide details on what the limitations, “acquiring, storing, and determining” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “acquiring, storing, and determining” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 10 recites “The processing method according to claim 6, further comprising changing the payment method …” However, the claim language and specification do not provide details on what the limitation, “changing” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “changing” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 11 recites “The processing method according to claim 1, comprising: performing the settlement processing …” However, the claim language and specification do not provide details on what the limitation, “performing” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “performing” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 12 recites “The processing method according to claim 1, further comprising: acquiring first group identification …; acquiring the purchase information …; determining whether the second …; when … coincide …, and storing the billed amount; and when … do not coincide with each other, performing …” However, the claim language and specification do not provide details on what the limitations, “acquiring, acquiring, determining, storing, and performing” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “acquiring, acquiring, determining, storing, and performing” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 13 recites “The processing method according to claim 1, comprising: acquiring the purchase information …; storing the billed amount …; and calculating the total billed amount …” However, the claim language and specification do not provide details on what the limitations, “acquiring, storing, and calculating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “acquiring, storing, and calculating” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 15 recites “A non-transitory computer-readable storage medium … on a program to cause the computer …” However, the specification does not provide details on what the limitation, “cause” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “cause the computer” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 14 recites “receiving, …, the settlement request being input by the customer;” As claim 14 is directed to “a settlement system,” the claim is indefinite as it “creates confusion as to when direct infringement occurs because the claim is directed to both a settlement system and to actions performed by the customer as “the settlement request being input by the customer.” Therefore, scope of the claim is unclear. Additionally, similar language is recited in claim 15 for the “non-transitory computer-readable storage medium.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989) and In Re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011))

Claim Rejections - 35 USC § 103




























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.






























Claims 1, 6-8, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia, and in further view of Hopkins (U. S. Patent No. 8249961 B1), herein referred to as Hopkins.
Regarding claims 1, 14, and 15, Hanna discloses a processing method ([0004], [0008], and [0012]), comprising: receiving, by at least one processor (FIG. 1B, FIG. 1C, item 121, and [0057]-[0058]), customer information of a customer, wherein the customer information includes at least one of the customer's identification information and first biometric information associated with the customer (FIG. 3, item 3408, and [0145] and [0149]-[0150]); 
acquiring, by at least one processor (FIG. 1B, FIG. 1C, item 121, and [0057]-[0058]), purchase information from a plurality of stores (FIG. 2D, 2E, and [0083]), wherein the purchase information includes billing information and second biometric information (FIG. 3, items 3410 and [0151]);
verifying, by at least one processor (FIG. 1B, FIG. 1C, item 121, and [0057]-[0058]), the second biometric information included in the purchase information against the first biometric information associated with the customer (FIG. 3, item 3412 and [0152]-[0153]);
storing, in a storage unit, the customer information and the billing information of each of the plurality of stores in association with each other based on a result of the verification ([0154]); …
With respect to claim 14, Hanna discloses a settlement system (FIG. 1A, item 101, [0048]-[0049]), comprising: at least one processor (FIG. 1B, FIG. 1C, item 121, and [0057]-[0058]); and …
at least one memory storing executable instruction that when executed by the at least one processor causes the at least one processor to perform the steps of (FIG. 1B, 1C, item 120, 122, [0057]-[0060]):
With respect to claim 15, Hanna discloses a non-transitory computer-readable storage medium storing a set of instructions on a program to cause a computer to execute operations comprising ([0155]): …
Hanna does not specifically disclose, however, Grassadonia discloses receiving, by at least one processor (FIG. 8, item 802, and [Column 19, lines 20-21], [Column 19, lines 28-33], and [Column 19, lines 39-41]), a settlement request including the customer information, the settlement request being input by the customer (FIG. 1, item 104, and [Column 5, lines 59-61], [Column 5, lines 66-57; and Column 6, lines 1-2]); … 
determining, by at least one processor (FIG. 8, item 802, and [Column 19, lines 20-21], [Column 19, lines 28-33], and [Column 19, lines 39-41]), a billing content, based on the calculated total billed amount ([Column 12, lines 49-58]); and
performing settlement processing, by at least one processor (FIG. 8, item 802, and [Column 19, lines 20-21], [Column 19, lines 28-33], and [Column 19, lines 39-41]), based on the billing content ([Column 12, lines 65-67] and [Column 13, lines 1-6]).output the billing content via a display or a speaker (FIG. 3, item 314, and [Column 14, lines 43-53]; FIG. 5A, item 501, 510, and [Column 15, lines 42-53]) …
With respect to claims 14 and 15, Grassadonia discloses outputting the billing content via a display or a speaker (FIG. 3, item 314, and [Column 14, lines 43-53]; FIG. 5A, item 501, 510, and [Column 15, lines 42-53]).
	Grassadonia discloses payment by use of identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment by use of identifier, as in Grassadonia; to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods directed to providing or ensuring a biometric chain of provenance used for potential fraud in financial transactions by having the ability to track an individual not just between two transactions, but between multiple serial transactions or across a network of transactions where cross-validation of transactions may be performed in real-time or forensically.
Hanna and Grassadonia do not specifically disclose, however, Hopkins discloses calculating, by at least one processor (FIGURE 1, item 102, and [Column 5, lines 26-29]), a total billed amount, in response to receipt of the settlement request, by adding together billed amounts being indicated by the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request (FIGURE 8b, items 822, 830, 832, and [Column 12, lines 59-67], [Column 13, lines 1-3]);
Hopkins discloses managing consolidated purchasing, billing and payment information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide aggregated billing statements for on-line presentment to consumers, who would be able to review and examine the details of individual transactions within each billing statement while online, and not have to find and review each individual billing statement.
Regarding claim 6, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna further discloses the processing method according to claim 1, wherein the biometric information is acquired by a biometric sensor (FIG. 34, item 3402 and [0136]). 
Regarding claim 7 Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna further discloses the processing method according to claim 1, wherein the biometric information includes at least one of facial information, fingerprint information, voice information, iris information (FIG. 5, and [0007], [0107], [0136], and [0147]), and ear information.
Regarding claim 8, Hanna, Grassadonia, and Hopkins disclose the limitations of claims 1 and 7. Hanna and Hopkins do not specifically disclose, however, Grassadonia does teach the processing method according to claim 7, wherein the facial information includes at least one of a facial image and a feature amount extracted from the facial image ([Column 4, lines 50-57]).
Grassadonia discloses payment by use of identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment by use of identifier, as in Grassadonia; and to include managing consolidated purchasing, billing and payment information, as in Hopkins, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods directed to providing or ensuring a biometric chain of provenance used for potential fraud in financial transactions by having the ability to track an individual not just between two transactions, but between multiple serial transactions or across a network of transactions where cross-validation of transactions may be performed in real-time or forensically. Although it has long been a goal to make payment methods simple and easy to execute, any solutions must balance the need for security and simplicity.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia, in view of Hopkins (U. S. Patent No. 8249961 B1), herein referred to as Hopkins, and in further view of Talbert et al (U. S. Patent Application Publication No. 20040078328 A1), herein referred to as Talbert.
Regarding claim 2, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, and Hopkins do not disclose, however, Talbert discloses the processing method according to claim 1, further comprising: acquiring determination material information related to the customer ([0032] and [0060]);
determining a temporary settlement upper limit amount of the customer, based on the determination material information ([0035] and [0041]); 
associating the temporary settlement upper limit amount with the customer information; storing the temporary settlement upper limit amount and the customer information (FIG. 6b, and [0035], [0041], [0065], and [0067]); and
determining whether a total of unsettled billed amounts is equal to or less than the temporary settlement upper limit amount (TABLE 5, and [0065]).
Talbert discloses completing a transaction between customer and a merchant. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include completing a transaction between customer and a merchant, as in Talbert; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the shortcomings of each type of payment option, such as check, credit card, debit card, etc., when applied to remote purchases and to enhance transactional security of each type of payment option. Low transactional security in remote purchases leads to significant costs for consumers and merchants. A way to increase transactional security is to allow the merchant to provide a third party with sufficient information to collect on the consumer’s obligation to the merchant, thereby, allowing the third party to achieve economic and risk mitigation efficiency by aggregating all of the transactions, which are attributable to a single consumer, from multiple merchants onto a single bill and e-mailing the single bill to the consumer
Regarding claim 3, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, Hopkins, and Talbert disclose the limitations of claim 2.
Hanna, Hopkins, and Talbert do not specifically disclose, however, Grassadonia discloses the processing method according to claim 2, comprising: acquiring the determination material information that indicates at least one of credit card information registration, credit information about a registered credit card ([Column 3, lines 53-56]), a prepaid amount being previously charged, a balance of a point usable, a credibility point being calculated based on a past usage history, information indicating a travel content, and an account balance in a financial institution.
Grassadonia discloses payment by use of identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment by use of identifier, as in Grassadonia; to include completing a transaction between customer and a merchant, as in Talbert; and to include managing consolidated purchasing, billing and payment information, as in Hopkins, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make payment methods simple and easy to execute by providing a solution that balances the need for security with simplicity. Many online vendors and even some in-person vendors often require the customer to submit credentials and/or go through a complicated process. Also, to pay using an electronic payment account can be equally complicated, as the customer must remember an account username and password, and such username and password may be vulnerable to security risks.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia, in view of Hopkins (U. S. Patent No. 8249961 B1), herein referred to as Hopkins, and further in view of Nozaki et al (U. S. Patent Application Publication No. 20040059671 A1), herein referred to as Nozaki.
Regarding claim 9, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, and Hopkins do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, wherein acquiring the purchase information further includes acquiring payment method information indicating a selected payment method ([0042]);
storing the billed amount information and the payment method information in association with each other ([0186]); and
determining, as the billing content, the total billed amounts indicated by the billed amount information that is calculated for the selected payment method and is associated with the selected payment method ([0042]-[0043]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to simplify the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 10, Hanna, Grassadonia, and Hopkins disclose the limitations of claims 1 and 6. Hanna, Grassadonia, Hopkins do not specifically disclose, however, Nozaki discloses the processing method according to claim 6, further comprising changing the payment method information, based on a user input, before the settlement processing is performed ([0042]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 11, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, and Hopkins do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, comprising: performing the settlement processing using at least one of credit card information that has been previously registered, point information, and charged amount information that has been previously registered when a settlement period lapses without the settlement request being acquired ([0054]). 
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 12, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, and Hopkins do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, further comprising: acquiring first group identification information that identifies a group to which the plurality of stores belong, and storing the customer information and the first group identification information in association with each other (FIG. 3A, FIG. 3B and FIG. 3C, and [0062]);
acquiring the purchase information that further includes second group identification information (FIG. 3B, and [0064]);
determining whether the second group identification information coincides with the first group identification information (FIG. 3A, FIG. 3B and FIG. 3C, and [0046]); 
when the first and second group identification information coincide with each other, associating the billed amount information included in the acquired purchase information with the customer information included in the acquired purchase information (FIG. 3A, FIG. 3B and FIG. 3C, and [0042] and [0046]),
and storing the billed amount information and the customer information ([0186]); and
when the first and second group identification information do not coincide with each other, performing error processing ([0065]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 13, Hanna, Grassadonia, and Hopkins disclose the limitations of claim 1. Hanna, Grassadonia, and Hopkins do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, comprising; acquiring the purchase information further including store identification information that identifies a store ([0064]);
storing the billed amount information and the store identification information in association with each other ([0064]); and
calculating the total billed amounts for the store identification information, based on the purchase information having the settlement processing being completed (FIG. 3B and [0064]-[0065]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; to include managing consolidated purchasing, billing and payment information, as in Hopkins; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Conclusion
























































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasai et al (U. S. Patent Application Publication No. 20160125486 A1) – Settlement Operations Support System and Settlement Operations Support Method
Kasai recites to enable improvement of efficiency in various settlement operations and cost reduction by linking business-to-business transactions with bank transactions. A computer 100 config-ured to mediate e-commerce transactions between companies executes processing of receiving invoice data addressed to a buyer from a supplier terminal 200, storing the received invoice data in a storage device 101, and transmitting the invoice data to a buyer terminal 300 in response to an acqui-sition request from the buyer terminal 300. The buyer termi-nal 300 executes processing of receiving the invoice data from the computer 100, generating payment schedule data by attaching settlement information to the invoice data, and transmitting the generated payment schedule data to the computer 100. The computer 100 executes processing of specify-ing payment schedule data sharing a common predetermined item among the payment schedule data received from the buyer terminal 300, merging the payment schedule data by summing up payment amounts in the specified payment schedule data, and storing the merged payment schedule data as post-aggregation payment schedule data in the storage device 101.   Kasai was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692